DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 August 2021 has been entered.


Status of Claims
Claims 1-8, 10-22 are pending in this application.
Claims 16-22 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 October 2020.

Claims 6, 7, 11, and 12 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claims 1-5, 8, 10, and 13-15 are examined.


Withdrawn Rejections/Objections
The rejection of claim 15 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendment to independent claim 10, from which claim 15 depends.

The objection to claim 2 is withdrawn in view of Applicant’s amendment to 
claim 2.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following rejection is modified as follows, as necessitated by Applicant’s amendment filed 26 August 2021:
Claims 1-5, 8, 10, and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 10, as amended, recite, “wherein the composition is provided in the form of a solid, wherein the solid is powder, a flake, a granule, a tablet, a puck, a briquette, a brick, a solid block, or a pressed solid.”  However, amended claims 1 and 10 also now recite, “wherein an aqueous use solution of the composition has a pH of between about 7 and about 12.”  Therefore, it is not clear if the claim is directed to a solid, or an aqueous ‘use solution’ comprising the solid, especially in light of the preamble which does not clarify this issue either and is directed to a ‘biocide composition’.  
Applicant’s Remarks filed 26 August 2021 state, “it is clear that the composition is a solid composition, with the claimed pH range upon dilution into a use solution.”  However, this does not resolve the ambiguities of the claim, as ‘upon dilution’ would require an additional process step, but the claims are directed to a composition, and claim 10 does not specify an active step of diluting the solid composition.  Additionally, the limitation of a pH range lends amibiguity to a solid composition as well, since it is not clear if the solid composition already contains additional unnamed components (which would create a solution having a pH 7-12, if the solid composition were diluted), or if the claim implies additional unnamed components would be required in order to arrive at a pH 7-12.  Thus, the metes and bounds of the claim are unclear.

For purposes of examination with respect to prior art, the claim shall be construed as a solid composition, which does not have a pH.

Response to Arguments
Applicant's arguments filed 26 August 2021 have been fully considered but they are not persuasive.  
Applicant argues, ““it is clear that the composition is a solid composition, with the claimed pH range upon dilution into a use solution.”  However, this does not resolve the ambiguities of the claim, as ‘upon dilution’ would require an additional process step, but the claims are directed to a composition, and claim 10 does not specify an active step of diluting the solid composition.  Additionally, the limitation of a pH range lends amibiguity to a solid composition as well, since it is not clear if the solid composition already contains additional unnamed components (which would create a solution having a pH 7-12, if the solid composition were diluted), or if the claim implies additional unnamed components would be required in order to arrive at a pH 7-12.  Thus, the metes and bounds of the claim are unclear.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following rejection is maintained, and is updated as necessitated by Applicant’s amendment filed 26 August 2021:
Claims 1-5, 8, 10, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (“Yang”, US Patent 6,270,722, cited by Applicant in IDS filed 26 July 2019) in view of Gad-El (WO 2007/023481).  
(Examiner’s Note:  For purposes of prior art, independent claim 1 is interpreted to be directed to the composition itself (i.e., provided in the form of a solid); therefore, the limitation, “a pH of between about 7 and about 12” in instant claims 1 and 10 is not considered here, as a solid composition does not have a pH.)
Regarding claims 1-5, 10, and 15, Yang teaches stabilized bromine solutions, useful for controlling biofouling in water and on hard surfaces, comprising a bromine source such as alkaline earth metal bromides, combined with an oxidizer such as persulfate (peroxymonosulfate), and a stabilizer such as urea (described by Applicant as “solidification agent”; e.g., see as-filed specification, page 21) (e.g., see Yang at col. 2, lines 10-63).  The ratio between bromine source and oxidizer is preferably in the range of about 0.5 to 2 (e.g., col. 2, lines 36-38).  While Yang does not exemplify a composition comprising a persulfate or urea, Yang specifically teaches a persulfate may 
While Yang exemplifies the use of solid component(s) in its composition, (e.g., see Examples 1 and 2), Yang does not specifically teach the composition in a form recited in instant claim 1 as amended, such as a pressed solid.
However, Gad-El is in the same field of biocidal compositions (e.g., abstract) and teaches compositions having similar components, including inorganic halides and oxidizing agent such as persulphate salts (e.g., pages 3-4; Example 1), wherein said compositions may be a pressed solid (e.g., tablet) which is then used to form a solution (e.g., page 8).  Therefore, the ordinarily skilled artisan would find it obvious to formulate the composition of Yang in a dry form such as a pressed solid prior to mixing in solution, with a reasonable expectation of success.
Regarding claim 8, Yang further teaches the stabilizing agent may be urea as well as compounds such as hydantoins and sulfamates (identified by Applicant as “stabilizing agents”; e.g., see as-filed specification, page 43, lines 20-24).  Regarding the limitation “solid” for each component, it is noted that, since Yang teaches components which are identical to those disclosed by Applicant, the skilled artisan would reasonably expect them to possess the same properties (e.g., solid at room temperature), absent evidence to the contrary.

Regarding amounts of halogen source and oxidizing agent with a solid composition (claim 14), Gad-El teaches amounts of halide source and oxidizing agent within those instantly claimed (e.g., see page 8, lines 24-28).

Response to Arguments
Applicant's arguments filed 26 August 2021 have been fully considered but they are not persuasive.  
Applicant argues Yang cannot teach a solution comprising a halogen and oxygen source having a pH of between about 7 and about 12, because the pH of the composition must be about 13.  Applicant also argues the pH of the Gad-El compositions must be between 1.2 and 5.5, and thus fails to remedy the deficiencies of Yang.  This argument is not persuasive because the claimed composition is in the form of a solid, which would not have a pH (see claim interpretation at paragraph 10, above, and Examiner’s Note at paragraph 13, above).
Therefore, it is the Examiner’s position that the claims are rendered obvious.




Claim Objections
Claim 8 is objected to because of the following informalities:  “a third solid comprising the stabilizing agent.”  However, claim 5, from which claim 8 depends, recites a “solidification agent”, rather than a “stabilizing agent”.  Therefore, it appears claim 8 is referring to a “solidification agent”, consistent with claim 5.  The Examiner suggests Applicant amend claim 8 to read “solidification agent”.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  claim 13 recites, “further comprising from about 1 wt% to about 25 wt% of a solidification agent.  However, claim 10 as amended, from which claim 13 depends, already recites a solidification agent.  The Examiner suggests Applicant amend claim 13 to read, “further comprising from about 1 wt% to about 25 wt% of the solidification agent.”  Appropriate correction is required.

Claim 14 is objected to because of the following informalities:  claim 14 recites, “from about from about 1 wt% to about 98 wt% of the oxidizing agent.”  The second “from about” at the end of line 2 is redundant.  The Examiner suggests Applicant amend “from about from about” to read “from about” to improve the clarity of the claim.  Appropriate correction is required.




Conclusion
No claims are allowed at this time.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496.  The examiner can normally be reached on Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/BARBARA S FRAZIER/           Examiner, Art Unit 1611